CaseCase
     1:18-cr-00204-NGG-VMS
          1:18-cr-00204-NGG Document
                            Document44
                                     202-1
                                        FiledFiled
                                               06/08/18
                                                   11/19/18
                                                         Page
                                                            Page
                                                              1 of113
                                                                    ofPageID
                                                                      22 PageID
                                                                             #: 256
                                                                                 #: 1507
                                                        U.S. Department of Justice


                                                        United States Attorney
                                                        Eastern District of New York
    MKM:TH/MKP                                          271 Cadman Plaza East
    F. #2017R01840                                      Brooklyn, New York 11201



                                                        June 8, 2018


    By Hand and ECF

    The Honorable Nicholas G. Garaufis
    United States District Judge
    United States District Court
    225 Cadman Plaza East
    Brooklyn, New York 11201

                  Re:      United States v. Keith Raniere, et al.
                           Criminal Docket No. 18-204 (NGG)

    Dear Judge Garaufis:

                   The government respectfully submits this letter in opposition to the
    defendant Keith Raniere’s motion for bail. (Dkt. No. 74, June 6, 2018). Consistent with
    the recommendation of Pretrial Services, the government seeks a permanent order of
    detention because there is no combination of conditions that would adequately protect
    the safety of the community, mitigate the risk that the defendant will obstruct justice or
    reasonably assure his continued appearance.

                  As detailed in the government’s prior submission, appended as Exhibit 1,
    (Dkt. No. 4, March 26, 2018 (the “Initial Letter”)), the defendant is currently charged by
    indictment with sex trafficking and conspiracy to commit forced labor in a scheme involving
    over fifty female slaves that he directed others to recruit on his behalf, charges which carry a
    mandatory minimum sentence of fifteen years and a statutory maximum of life
    imprisonment.

                   The defendant completed a financial affidavit in the Northern District of Texas
    in which he reported that he has a $0 monthly income and no assets aside from partial
    ownership of a home with an estimated value of approximately $60,000. The defendant
    now proposes pretrial release on an unsecured bond of $10 million, with home detention
    to be supervised by a private team of 24-hour armed guards. The defendant’s motion does
    not specify who will bear the costs of the private security firm. The proposed bond does not
    mitigate the danger he poses to the community, the risk of flight created by the nature of
CaseCase
     1:18-cr-00204-NGG-VMS
          1:18-cr-00204-NGG Document
                            Document44
                                     202-1
                                        FiledFiled
                                               06/08/18
                                                   11/19/18
                                                         Page
                                                            Page
                                                              2 of213
                                                                    ofPageID
                                                                      22 PageID
                                                                             #: 257
                                                                                 #: 1508



    the charges, or the risk that he will obstruct justice. For these reasons, his motion should
    be denied.

      I.   Background

               Indictment and Underlying Facts

                   At the time the government submitted the Initial Letter, the defendant had
    been arrested on a complaint. (See Dkt. No. 1, Feb. 14, 2018 (the “Complaint”)). On April
    19, 2018, a grand jury sitting in this District returned an indictment charging Keith Raniere
    and Allison Mack (identified as “Co-Conspirator 1” in the Complaint) with sex trafficking,
    sex trafficking conspiracy and conspiracy to commit forced labor. (Dkt. No. 14, Apr. 19,
    2018 (the “Indictment”)).

                    The Indictment tracked the charges in the Complaint, and for purposes of this
    submission, the government incorporates by reference the facts set forth in the Complaint
    and in the Initial Letter. While the defendant characterizes DOS as a way that “hundreds of
    women are searching for happiness, fulfillment and meaning in their lives,” (Def. Mot. at 1),
    a grand jury has found probable cause that the defendant’s actions are criminal and a
    detention hearing is not the forum for a mini-trial of the government’s case. See United
    States v. Martir, 782 F.2d 1141, 1145 (2d Cir. 1986) (“[A] detention hearing is not to serve
    as a mini-trial . . . or as a discovery tool for the defendant.”) (citation omitted).

                   The defendant’s motion consists largely of attempts to minimize the charges
    against him and other self-serving assertions, untested by and shielded from cross-
    examination, that do not merit response. It is well-settled that this type of mini-trial is
    entirely inappropriate where a grand jury has already returned an indictment against a
    defendant. See, e.g., United States v. Contreras, 776 F.2d 51, 53 (2d Cir. 1985) An
    “indictment, ‘fair upon its face,’ and returned by a ‘properly constituted grand jury,’
    conclusively determines the existence of probable cause . . . without further inquiry.” Id.
    (quoting Gerstein v. Pugh, 420 U.S. 103, 117 n. 19 (1975)); see also Sciortino v. Zampano,
    385 F.2d 132, 133 (2d Cir. 1967) (“A post-indictment preliminary examination would be an
    empty ritual, as the government’s burden of showing probable cause would be met merely by
    offering the indictment.”).

                   Therefore, the government respectfully submits that the Court should start its
    analysis by accepting that the Indictment is sufficient, on its own, to establish probable cause
    that the defendant did commit the crimes of sex trafficking, sex trafficking conspiracy and
    forced labor. Contreras, 776 F.2d at 54. (“Were an evidentiary hearing addressing the
    existence of probable cause required in every § 3142(e) case in which an indictment had
    been filed, the court would spend scarce judicial resources considering that which a grand
    jury had already determined, and have less time to focus on the application of the
    presumptions and the § 3142(g) factors in deciding whether the defendant should be
    detained.”).



                                                   2
CaseCase
     1:18-cr-00204-NGG-VMS
          1:18-cr-00204-NGG Document
                            Document44
                                     202-1
                                        FiledFiled
                                               06/08/18
                                                   11/19/18
                                                         Page
                                                            Page
                                                              3 of313
                                                                    ofPageID
                                                                      22 PageID
                                                                             #: 258
                                                                                 #: 1509



               The Defendant’s Creation of DOS 1

                    The defendant does not dispute that the charges against him are serious and
    that, if convicted, he faces significant prison time. The defendant’s motion relates instead to
    what the defendant characterizes as weaknesses in the government’s trial proof against him,
    including assertions that DOS “is a group by and for women” (Def. Mot. at 6) and that DOS
    was not created “as a way of Raniere having access to women who were brought into DOS,”
    (Def. Mot. at 8). These assertions are false.

                   Electronic communications obtained by the government pursuant to a search
    warrant reflect admissions by the defendant that (1) he created DOS; (2) there was a
    significant sexual component to DOS and that some DOS slaves would be recruited to have
    sex with the defendant; (3) that the brand received by DOS members was his “monogram”;
    and (4) that his identity as the head of DOS would be concealed from some DOS slaves. For
    instance, on or about October 1, 2015, the defendant exchanged the following messages with
    a sexual partner who was a “first-line” DOS slave:

                  RANIERE:       I think it would be good for you to own a fuck toy
                                 slave for me, that you could groom, and use as a
                                 tool, to pleasure me…

                  [DOS Slave]: huh?

                  [DOS Slave]: not disagreeing, just don’t understand

                  RANIERE:       But your [sic] my wife…she isn’t…just a tool for
                                 you to use for me…

                  [DOS Slave]: a person?

                  RANIERE:       Get a slave… you’re her master…

    On October 9, 2015, the defendant sent messages to the DOS slave describing DOS as a
    “secret growing organization” of women “who want to be branded with [his] monogram”:

                  RANIERE:       Without going into detail. It caused there to be
                                 other slaves, all who want to be branded with my
                                 monogram plus a number…your number is
                                 reserved…it is number 1. It is now a secret

           1
                  The government is entitled to proceed by proffer in a detention hearing. See
    United States v. Abuhamra, 389 F.3d 309, 320 n.7 (2d Cir. 2004); United States v.
    LaFontaine, 210 F.3d 125, 130-31 (2d Cir. 2000); United States v. Martir, 782 F.2d 1141,
    1145 (2d Cir. 1986).


                                                   3
CaseCase
     1:18-cr-00204-NGG-VMS
          1:18-cr-00204-NGG Document
                            Document44
                                     202-1
                                        FiledFiled
                                               06/08/18
                                                   11/19/18
                                                         Page
                                                            Page
                                                              4 of413
                                                                    ofPageID
                                                                      22 PageID
                                                                             #: 259
                                                                                 #: 1510



                                growing organization. I don’t know well some of
                                the people involved but I command them
                                ultimately. They are not who you might think. . .
                                I think there are 10 or more in the current jness 2
                                track…and others outside of it.

                  [DOS Slave]: Does that mean that they know about each other?

                  RANIERE:      No.

                                                 *       *      *

                  [DOS Slave]: I’m ok with you having other slaves, I assume
                               that these are not sexual

                  RANIERE:      They may or may not be. They would be if I
                                commanded but that is not the reason for the
                                organization

                                                 *       *      *

                  RANIERE:      It is an absolutely trusted commitment…

                  [DOS Slave]: I want to be the one that worships your body

                  RANIERE:      Many will not even know of my existence…some
                                don’t already….

    Later that day, the defendant expressed concern that the DOS slave was “continuing to ask
    questions without comm[i]ting to feelings or an opinion” and sent the following messages on
    October 10, 2015:

                  RANIERE:      Find a life slave and I’ll tell you everything…

                  [DOS Slave]: What do you mean by life slave?

                  RANIERE:      Someone who has a collateralized vow with you
                                for life…



           2
                   The defendant’s motion acknowledges that Raniere created Jness, which it
    describes as a company to “promote the furtherance and empowerment of women throughout
    the world.” (Def. Mot. at 5.)


                                                 4
CaseCase
     1:18-cr-00204-NGG-VMS
          1:18-cr-00204-NGG Document
                            Document44
                                     202-1
                                        FiledFiled
                                               06/08/18
                                                   11/19/18
                                                         Page
                                                            Page
                                                              5 of513
                                                                    ofPageID
                                                                      22 PageID
                                                                             #: 260
                                                                                 #: 1511



    Contrary to the claims in the defendant’s motion for bail (see Def. Mot. at 17), the defendant
    repeatedly and explicitly associated the acquisition of DOS slaves with sex, as evidenced by
    the following WhatsApp messages, sent between October 11, 2015 and October 16, 2015:

                  RANIERE:       I feel badly each time you have to work hard for
                                 me to [orgasm]… I thought slaves could remove
                                 the burden…and I could get you fresh and not
                                 worn

                                                   *      *       *

                  RANIERE:       What are your thoughts feelings?

                  RANIERE:       All of them have slaves in process… some have
                                 several completed…

                  [DOS Slave]: I feel insecure but at the same time I feel proud of
                               you. You are worthy of following like that

                  RANIERE:       So are you… you’re number one…

                  [DOS Slave]: I would be proud to stand next to you

                  RANIERE:       Even naked with 6 other committed naked
                                 women?

                                                   *      *       *

                  [DOS Slave]: Are these slaves for you or for us?

                  RANIERE:       There are two types. Both types are for us. One
                                 type is in the program: you are their Master I am
                                 their Grand Master . . . the other type are very
                                 select ones you use to heal us: likely being also of
                                 the first type…

                  [DOS Slave]: Ok. I’m asking because these persons will be in
                               our life forever…. But I was not involved in the
                               process of choosing who

                  [DOS Slave]: I’m afraid that I will not be comfortable with the
                               others

                  RANIERE:       You choose your slaves…



                                                   5
CaseCase
     1:18-cr-00204-NGG-VMS
          1:18-cr-00204-NGG Document
                            Document44
                                     202-1
                                        FiledFiled
                                               06/08/18
                                                   11/19/18
                                                         Page
                                                            Page
                                                              6 of613
                                                                    ofPageID
                                                                      22 PageID
                                                                             #: 261
                                                                                 #: 1512



                  [DOS Slave]: What about the 7.

                  [DOS Slave]: ?

                  [DOS Slave]: Allison [MACK] said these 7 were forever. She
                               and the others will be forever in my life…

                  RANIERE:       They are first line to me but if any suit the
                                 purpose I obviously have access…

                                                    *      *       *

                  RANIERE:       [H]aving one or two young slaves devoted to
                                 revving my body sexual to produce more energy
                                 would help. It would be there [sic] 24/7 job… 3

                    In addition, the defendant admits participation in the psychological torture of a
    young woman by ordering her to be confined to a room for a year-and-a-half, but
    characterizes her imprisonment as “akin to grounding.” (See Def. Mot. at 9.) This
    characterization is appalling in light of evidence that (1) the woman has no human contact
    except for occasional visits from Nxivm members who were there to make sure the woman
    was “healing” her “breach,” 4 (2) the defendant threatened to expel the woman, who had no
    legal status in the United States, from the country without documentation if she did not
    remain in the room, and (3) security cameras—footage from which is in the government’s
    possession—were installed outside the woman’s bedroom in order to ensure she didn’t leave.
    When the woman finally did leave the room, the defendant, as he had threatened, had her
    driven to the Mexican border and ordered to walk across, without money or identification
    papers.

               The Defendant’s Travel and Financial Disclosures

                   The United States Pretrial Services Department for the Eastern District New
    York issued a Pretrial Services Report Addendum, dated April 13, 2018, in which it
    concluded that there were no conditions or combination of conditions that would reasonably
    assure the defendant’s appearance in court and the safety of the community. (See Pretrial
    Services Report, dated April 13, 2018, at 2.)



           3
                  All ellipses in the messages excerpted above appear in the original.
           4
                 As set forth in the government’s Initial Letter, the woman’s “breach” was
    having developed romantic feelings for someone other than the defendant. (Initial Letter at
    4.)


                                                    6
CaseCase
     1:18-cr-00204-NGG-VMS
          1:18-cr-00204-NGG Document
                            Document44
                                     202-1
                                        FiledFiled
                                               06/08/18
                                                   11/19/18
                                                         Page
                                                            Page
                                                              7 of713
                                                                    ofPageID
                                                                      22 PageID
                                                                             #: 262
                                                                                 #: 1513



                   The defendant refused to provide any employment or financial information to
    Pretrial Services on the advice of counsel. Pretrial Services concluded that the defendant
    posed a risk of non-appearance and danger based on the “nature of the instant offense” and
    found he posed a risk of nonappearance based on his use of “false identifications,” his “ties
    to a foreign country,” his “unstable” living situation, “potential access to large sums of
    money,” “undisclosed employment and financial history,” and “unverified social history.”
    Id. at 2.

                  The defendant completed a financial affidavit in the Northern District of
    Texas, appended as Exhibit 2. In that affidavit, the defendant claimed to be self-employed,
    to make $0 a month, to have no “cash on hand or money in savings or checking account.”
    When asked if he owned any “real estate, stocks, bonds, notes, automobiles, or other
    valuable property,” the defendant reported only a 50% interest in a house he estimated to be
    worth $60,000 including a reference to “Property probate Court from Pamela KFritz.” 5

                  While the defendant portrays himself as a man of few means, 6 he has access to
    enormous wealth, as evidenced by his instant application to be guarded by armed security
    personnel, as well as the private and first class air travel, luxury accommodations and other
    evidence of wealth described in the Initial Letter. 7

                   The defendant’s claims that he does not pose a risk of flight because
    “[i]nquiries were made to different prosecutorial offices” 8 when he became aware of a
    potential investigation (Def. Mot. at 10), or because he had several documents notarized in

           5
                 The defendant appears to be referring to Pamela Anne Cafritz, described in the
    defendant’s motion for bail as his “deceased long-time significant other.” (Def. Mot. at 14.)
           6
                   The defendant has publicly admitted that he does not pay taxes, claimed that it
    is because he “live[s] under the poverty level,” and stated that his clothes “usually appeared”
    without his paying for them. See Vanessa Grigoriadis, The “Sex Cult” That Preached
    Empowerment, New York Times Magazine, May 30, 2018. The defendant further stated that
    since the dissolution of Consumers’ Buyline, his failed pyramid scheme, he was “careful not
    to put his hands on much [money] himself.” Id.
           7
                  Defense counsel has estimated that the proposal they put forth will cost
    $40,000 a month. However, detention supervised by a full time private security company in
    other cases has been estimated to cost as much as $144,000 a month. See, e.g., United States
    v. Dan Zhong, 16-CR-614 (E.D.N.Y.).
           8
                   The defendant does not claim to have made inquiries to the Eastern District of
    New York, where several media outlets had reported the investigation was based. In
    November 2017, agents with the Department of Homeland Security and the Federal Bureau
    of Investigation visited the Nxivm center in Monterrey, Mexico and asked to speak with the
    defendant, but were told he was unavailable. The agents’ telephone numbers were left for
    the defendant but neither he nor an attorney ever contacted them.


                                                  7
CaseCase
     1:18-cr-00204-NGG-VMS
          1:18-cr-00204-NGG Document
                            Document44
                                     202-1
                                        FiledFiled
                                               06/08/18
                                                   11/19/18
                                                         Page
                                                            Page
                                                              8 of813
                                                                    ofPageID
                                                                      22 PageID
                                                                             #: 263
                                                                                 #: 1514



    Mexico (see Def. Mot. at 14), are beside the point. The defendant admits deep ties to
    Mexico, and at the time the warrant for the defendant’s arrest was issued he was in hiding on
    a luxury beach resort that was essentially a fortress with armed guards stationed at all entry
    and exit points. Despite active surveillance efforts, the defendant eluded law enforcement
    for over two months. He stopped using his phone, turned to encrypted email and left
    Monterrey, Mexico, where the mother of his child was living. Facing a lengthy term of
    imprisonment, and with followers around the world, the defendant has every incentive to
    flee.

     II.   The Defendant’s Proposed Bail Package Is Insufficient to Protect the Community or
           Mitigate the Risk of Flight or Obstruction

                    The defendant has proposed that he be released with the following conditions:
    (i) a $10 million unsecured bond signed only by himself; and (2) home detention with
    electronic monitoring and 24/7 supervision by “armed guards” employed by TorchStone, a
    private security company, who would “communicate” with Pretrial Services, the Court, and
    the government “in regard to any violation of any condition imposed by the Court.” (Def.
    Mot. at 4.) In light of the seriousness of the offenses charged against the defendant, the
    weight of the evidence in support of those charges, and the potential sentence that could
    result from a conviction, the defendant’s proposed bail package is entirely inadequate. The
    bond proposal provides no meaningful assurance against the danger that the defendant poses
    to the community; in effect, the defendant proposes to build a personal jail for himself,
    supervised by private guards in a residence of his choosing, none of which would impede his
    flight or his ability to intimidate witnesses against him.

              Applicable Law on Ineffectiveness of Detention Outside Government-Run
              Facility

                      i. Home Detention and Electronic Monitoring

                    The Second Circuit repeatedly has rejected “elaborate” bail packages for
    dangerous defendants. See United States v. Ferranti, 66 F.3d 540, 543-44 (2d Cir. 1995)
    (rejecting $1 million bail package secured by real property); United States v. Orena, 986 F.2d
    628, 630-33 (2d Cir. 1993) (rejecting $3 million bail package secured with real property,
    home detention, restricted visitation and telephone calls, and electronic monitoring); United
    States v. Colombo, 777 F.2d 96, 100 (2d Cir. 1985) (rejecting $500,000 bail package secured
    by real property). The Second Circuit has viewed home detention and electronic monitoring
    as insufficient to protect the community against dangerous individuals. In United States v.
    Millan, the Second Circuit held that:

                  Home detention and electronic monitoring at best elaborately
                  replicates a detention facility without the confidence of security
                  such a facility instills. If the government does not provide staff
                  to monitor compliance extensively, protection of the community



                                                  8
CaseCase
     1:18-cr-00204-NGG-VMS
          1:18-cr-00204-NGG Document
                            Document44
                                     202-1
                                        FiledFiled
                                               06/08/18
                                                   11/19/18
                                                         Page
                                                            Page
                                                              9 of913
                                                                    ofPageID
                                                                      22 PageID
                                                                             #: 264
                                                                                 #: 1515



                  would be left largely to the word of [the defendants] that [they]
                  will obey the conditions.

    4 F.3d 1039, 1048-49 (2d Cir. 1993) (citations and internal quotations omitted). See also
    Orena, 986 F.2d at 632 (“electronic surveillance systems can be circumvented by the
    wonders of science and of sophisticated electronic technology”) (internal quotation marks
    and citations omitted).

                    Similarly, courts in this district have denied dangerous defendants bail in
    recognition of the Second Circuit’s dim view of the effectiveness of home detention and
    electronic monitoring. See, e.g., United States v. Cantarella, 2002 WL 31946862, at *3-4
    (E.D.N.Y. 2002) (adopting “principle” of “den[ying] bail to ‘dangerous’ defendants despite
    the availability of home detention and electronic surveillance and notwithstanding the value
    of a defendant’s proposed bail package”); United States v. Agnello, 101 F. Supp. 2d 108, 116
    (E.D.N.Y. 2000) (“[T]he protection of the community provided by the proposed home
    detention remains inferior to that provided by confinement in a detention facility[.]”); United
    States v. Masotto, 811 F. Supp. 878, 884 (E.D.N.Y. 1993) (rejecting bail because “the
    Second Circuit appears to be saying to us that in the case of ‘dangerous defendants’ the Bail
    Reform Act does not contemplate the type of conditions suggested by this Court [including
    home confinement and electronic monitoring] and that, even if it did, the conditions would
    not protect the public or the community, given the ease with which many of them may be
    circumvented”).

                      ii. Private Jails

                   The Second Circuit has never directly addressed whether a private jail, which
    seeks to replicate the conditions of a government-run detention facility in a defendant’s
    home, is a condition of “release” that implicates the Bail Reform Act. “[T]here is a debate
    within the judiciary over whether a defendant, if she is able to perfectly replicate a private
    jail in her own home at her own cost, has a right to do so under the Bail Reform Act and the
    United States Constitution.” United States v. Valerio, 9 F. Supp. 3d 283, 292 (E.D.N.Y.
    2014) (collecting cases); see also Sabhnani, 493 F.3d at 78 n.18 (“The government has not
    argued and, therefore, we have no occasion to consider whether it would be ‘contrary to the
    principles of detention and release on bail’ to allow wealthy defendants ‘to buy their way out
    by constructing a private jail.” (citations omitted)). While “troubled by [the] possibility” of
    wealthy defendants’ being allowed to construct a private jail, this Court has not yet had
    occasion to decide whether district courts “routinely must consider the retention of self-paid
    private security guards as an acceptable condition of release before ordering detention.”
    United States v. Banki, 369 F. App’x 152, 153-54 (2d Cir. 2010) (summary order); see
    Valerio, 9 F. Supp. 3d at 293-94 (noting that the Bail Reform Act addresses solely
    “conditions of release, not conditions of detention”). Indeed, a recent Southern District of
    New York decision reasoned that the private jail proposal presented did “not appear to
    contemplate ‘release’ so much as describe[] a very expensive form of private jail or
    detention.” United States v. Zarrab, 2016 WL 3681423, at *10 (S.D.N.Y. June 16, 2016); see



                                                   9
Case
 Case1:18-cr-00204-NGG-VMS
       1:18-cr-00204-NGG Document
                           Document
                                  44 202-1
                                      Filed 06/08/18
                                             Filed 11/19/18
                                                       Page 10
                                                             Page
                                                               of 13
                                                                   10PageID
                                                                      of 22 PageID
                                                                             #: 265 #:
                                     1516


  also United States v. Dan Zhong, 682 F. App’x 71 (2d Cir. 2017) (summary order) (affirming
  district court’s rejection of private jail proposal).

                  Courts have long been troubled by private jail proposals which, “at best
  ‘elaborately replicate a detention facility without the confidence of security such a facility
  instills.”’ Orena, 986 F.2d at 632 (citations omitted)); Valerio, 9 F. Supp. 3d at 295. But
  “such [private prison] arrangements are never one hundred percent infallible[.]” 2013 WL
  3802012, at *3 (S.D.N.Y. July 19, 2013) (quoting Borodin v. Ashcroft, 136 F.Supp.2d 125,
  134 (E.D.N.Y.2001)).

                  The Zarrab decision highlights a number of legal and practical uncertainties
  regarding the proposed use of private jail services. In denying the defendant’s proposal, the
  Zarrab court reasoned that private jail “substitutes judicial oversight and management for
  (more appropriate) reliance upon trained, experienced, and qualified professionals from the
  Bureau of Prisons and the Marshals Service.” Id.; see also id. at *11–12 (holding that
  “judicial involvement [was] inherent in the proposed privately funded armed guard regime”
  because the court could be asked to “decide whether the private security guards should be
  armed or unarmed[,] ... determine the appropriate level of force that may be used to secure
  Mr. Zarrab ... [, and] to make attorney/client determinations for Mr. Zarrab”). The court also
  found Mr. Zarrab’s proposal for private jailing unreasonable because “it raise[d] serious
  issues of liability surrounding the use of force against [Mr. Zarrab] and persons who may
  interact with him.” Id. at *12 (questioning whether signed “waivers from defendants
  permitting the ‘future use of reasonable force’ against them” were valid, enforceable, and
  reasonable); see also id. (“There are some conditions that are simply not appropriate to be
  contracted out, and detention under armed guard would seem to be one of those.” (quoting
  Valerio, 9 F. Supp. 3d at 295)). Lastly, the court determined that Mr. Zarrab’s proposal to use
  a “privately funded armed [security company was] unreasonable because it helps to foster
  inequity and unequal treatment in favor of a very small cohort of criminal defendants who
  are extremely wealthy, such as Mr. Zarrab.” Id. at *13 (citing cases for the proposition that
  distinguishing defendants based on their financial situations is entirely inapposite to long-
  standing legal precedent); see also id. (“[I]t is contrary to underlying principles of detention
  and release on bail that individuals otherwise ineligible for release should be able to buy their
  way out by constructing a private jail, policed by security guards not trained or ultimately
  accountable to the government, even if carefully selected.” (quoting Borodin v. Ashcroft, 136
  F. Supp. 2d 125, 134 (E.D.N.Y. 2001))).

             Private Jail Will Not Sufficiently Mitigate the Risk of Danger, Flight or
             Obstruction in this Case

                 As set forth in greater detail in the Initial Letter, the government respectfully
  submits that the defendant poses a danger to the community and a significant risk of flight
  and obstruction, and therefore should be detained. The heart of the defendant’s proposal is
  that he will be supervised at a residence within the Eastern or Southern Districts of New
  York, where he has no ties, by private security guards paid for by an unknown source of
  funds. Without even considering the policy implications of allowing the very wealthy to buy


                                                 10
Case
 Case1:18-cr-00204-NGG-VMS
       1:18-cr-00204-NGG Document
                           Document
                                  44 202-1
                                      Filed 06/08/18
                                             Filed 11/19/18
                                                       Page 11
                                                             Page
                                                               of 13
                                                                   11PageID
                                                                      of 22 PageID
                                                                             #: 266 #:
                                     1517


  themselves out of jail and the concern that such arrangements are not contemplated by the
  provisions of the Bail Reform Act, the government respectfully submits that the defendant’s
  proposal should be rejected because private jail is not a “substitute for detention” and will
  not mitigate these risks. 9 See Banki, 369 F. App’x at 154.

                 The facts underlying the charges in the Indictment alone demonstrate a
  disturbing pattern of conduct in which the defendant trafficked women through coercion and
  manipulation. The defendant poses a particular threat if he were released because of his
  reliance on subordinate “slaves,” who had pledged a vow of lifelong obedience, to carry out
  the crimes with which he is currently charged. See United States v. Ciccone, 312 F.3d 535,
  543 (2d Cir. 2002); Colombo, 777 F.2d at 99-100; United States v. Bellomo, 944 F. Supp.
  1160, 1166 (S.D.N.Y. 1996). Therefore, even if the defendant were released on a substantial
  bond with extensive conditions, the Court would not have sufficient means to ensure that the
  defendant would not commit additional crimes during any period of release or direct others
  to do so on his behalf, or that he would not otherwise violate any bail conditions, such as by
  contacting his former coconspirators or any cooperating witnesses or other witnesses who
  could testify against him. In short, the government cannot monitor his activity in a manner
  that would be required to protect the community or the integrity of the trial during any period
  of release, and is not required to dedicate the resources to try to do so. Bellomo, 944 F.
  Supp. at 1167 (“The government is not obligated to replicate a jail in Bellomo’s home so that
  he can be released.”) (citing, inter alia, Orena, 986 F.2d at 630-33).

                 The defendant’s proposal of private jail does not address this problem.
  Privately funded security guards would be placed in the potentially perilous position in
  which their detainee, or his associates, are paying their salary. The “fierce competition” for
  these rare and “highly lucrative” contracts creates a conflict of interest for these private
  security guard companies. 10 How strict a guard will be in enforcing each condition of a
  defendant’s release could and would be influenced by this unconventional arrangement,
  especially where, as here, the defendant apparently has access to enormous amounts of
  wealth. Given that is a case in which even momentary access to a cell phone could threaten
  the safety of witnesses and victims or the ability of the government to properly investigate its




         9
               A bond signed by the defendant alone, even in the amount of $10 million, is
  not meaningful security given his claim that he is impoverished.
         10
                 See Feuer, Alan, Bail Sitters, The New York Times (Dec. 24, 2009) (“There is
  fierce competition . . . for the limited number of bail-monitoring cases, which, after all, are
  highly lucrative and mainly involve, after the initial setup, hanging out with people at their
  home.”)


                                                11
Case
 Case1:18-cr-00204-NGG-VMS
       1:18-cr-00204-NGG Document
                           Document
                                  44 202-1
                                      Filed 06/08/18
                                             Filed 11/19/18
                                                       Page 12
                                                             Page
                                                               of 13
                                                                   12PageID
                                                                      of 22 PageID
                                                                             #: 267 #:
                                     1518


  case, it is crucial that the defendant’s detention is overseen by trained, qualified, and fully
  objective law enforcement officers. 11

                  The concerns courts have raised about the serious and unresolved questions of
  liability around the ability of private security guards to use force to restrain their subjects is
  of particular concern in this case. See Zarrab at 41-42. The defendant in Zarrab agreed to
  sign a waiver permitting the use of force against him should he attempt to escape, but the
  validity and enforceability of this type of waiver was uncertain. The defendant has not
  suggested such a waiver, leaving open a question of how far these guards are permitted to go
  in attaining the defendants’ compliance with his detention and whether they will be able to
  do so effectively. Additionally, any waiver would not cover third parties, and given the
  nature of this case, one could imagine scenarios where any escape or obstruction plan would
  involve the presence or help of one of the defendant’s devotees or slaves. An escape attempt
  could result in armed guards pursuing the defendant in New York City streets. Such an
  arrangement does not mitigate the risk of the safety of the community.




         11
                 As set forth in the Initial Letter, the defendant has demonstrated willingness
  and ability to obstruct justice, including filing lawsuits intended to silence critics, and to
  elude capture by the authorities. Moreover, in addition to many DOS slaves who are still
  collateralized and owe duties of loyalty to him, as part of his men’s movement, The Society
  of Protectors, the defendant has created a system where he (or another member) can
  galvanize the members at a moment’s notice to carry out orders from the defendant.


                                                  12
Case
 Case1:18-cr-00204-NGG-VMS
       1:18-cr-00204-NGG Document
                           Document
                                  44 202-1
                                      Filed 06/08/18
                                             Filed 11/19/18
                                                       Page 13
                                                             Page
                                                               of 13
                                                                   13PageID
                                                                      of 22 PageID
                                                                             #: 268 #:
                                     1519


  V.     Conclusion

                For the foregoing reasons, the government respectfully requests that the Court
  enter a permanent order of detention as to defendant Keith Raniere.


                                                    Respectfully submitted,

                                                    RICHARD P. DONOGHUE
                                                    United States Attorney


                                            By:       /s/
                                                    Moira Kim Penza
                                                    Tanya Hajjar
                                                    Assistant U.S. Attorneys
                                                    (718) 254-7000


  cc:    Clerk of Court (NGG) (by ECF)
         Defense Counsel (by ECF)




                                               13
Case
  Case
    Case
     1:18-cr-00204-NGG-VMS
       1:18-cr-00204-NGG
         1:18-cr-00204-NGGDocument
                            Document
                             Document
                                   44-1
                                     4202-1
                                        Filed
                                         FiledFiled
                                              03/26/18
                                               06/08/18
                                                    11/19/18
                                                         Page
                                                          PagePage
                                                              11ofof88
                                                                     14
                                                                      PageID
                                                                       PageID
                                                                        of 22 PageID
                                                                              #:#:26
                                                                                   269 #:
                                      1520
                                            U.S. Department of Justice


                                                      United States Attorney
                                                      Eastern District of New York
  MEG:MKP/TH                                          271 Cadman Plaza East
  F. #2017R01840                                      Brooklyn, New York 11201

                                                      March 26, 2018

  By Hand and ECF

  The Honorable Steven M. Gold
  United States Magistrate Judge
  Eastern District of New York
  225 Cadman Plaza East
  Brooklyn, New York 11201

                 Re:    United States v. Keith Raniere
                        Docket No.: 18-M-132

  Dear Judge Gold:

                  The defendant Keith Raniere is scheduled to appear in the Northern District of
  Texas tomorrow at 2:00 p.m. for arraignment. The government respectfully submits this letter in
  anticipation of the defendant’s expected removal to the Eastern District of New York and in
  support of the government’s request for a permanent order of detention. As set forth below, the
  defendant, who was living in Mexico prior to his arrest and has access to vast resources, poses a
  significant risk of flight. In addition, his long-standing history of systematically exploiting
  women through coercive practices for his own financial and sexual benefit demonstrates that, if
  released, he would pose a danger to the community.

  I.     Background

         A.      Complaint

                  The defendant is charged by complaint with sex trafficking, sex trafficking
  conspiracy and conspiracy to commit forced labor. As described in detail in the complaint (the
  facts of which are incorporated by reference into this letter), these charges arise from the
  defendant’s role as the leader of a secret society called “DOS” or “The Vow,” in which women
  were recruited to be slaves under the false pretense of joining a women-only mentorship group.
  DOS is structured as a pyramid with the defendant at the top. To join DOS, slaves were required
  to provide their masters with “collateral,” which included highly damaging information about
  themselves and/or family members, naked photographs and rights to their assets. Once they had
Case
  Case
    Case
     1:18-cr-00204-NGG-VMS
       1:18-cr-00204-NGG
         1:18-cr-00204-NGGDocument
                            Document
                             Document
                                   44-1
                                     4202-1
                                        Filed
                                         FiledFiled
                                              03/26/18
                                               06/08/18
                                                    11/19/18
                                                         Page
                                                          PagePage
                                                              22ofof88
                                                                     15
                                                                      PageID
                                                                       PageID
                                                                        of 22 PageID
                                                                              #:#:27
                                                                                   270 #:
                                      1521


  joined, slaves learned they had to provide additional collateral, which they did, fearing that
  otherwise the collateral they had already provided would be used against them. None of the
  slaves (except for those directly under the defendant) knew that the defendant was involved in
  the organization when they were recruited.

                   DOS slaves understood that if they told anyone about DOS, if they left DOS or if
  they failed to complete assignments given to them by their masters, their collateral could be
  released. A number of DOS slaves (including Jane Does 1 and 2, as described in the complaint)
  were given assignments that implicitly or expressly directed them to have sex with the defendant.
  Moreover, a number of DOS slaves, including Jane Doe 1, performed services other than sex
  (such as editing the defendant’s articles and transcribing interviews) for the benefit of the
  defendant, believing that if they did not, their collateral could be released. The masters who
  gave these assignments received the financial benefit of free labor from their slaves. Many DOS
  slaves were also groomed for sex with the defendant by (1) being ordered to adhere to very
  restricted diets (the defendant is known to sexually prefer extremely thin women), (2) being
  ordered to remain celibate (the defendant has taught that women should be monogamous but that
  men are naturally polyamorous), and/or (3) being ordered to stop waxing or shaving their pubic
  hair (the defendant is known to sexually prefer women with a lot of pubic hair). The slaves were
  told that they were being given these orders to benefit themselves. The DOS masters who
  directed their slaves to have sex with the defendant received financial benefits in the form of
  continued status and participation in DOS, as well as financial opportunities from the defendant.

                 DOS slaves were seriously sleep-deprived from participating in “readiness” drills,
  which required them to respond to their masters any time day or night. DOS slaves were also
  branded in their pelvic regions with a cauterizing pen with a symbol that, unbeknownst to them,
  incorporated the defendant’s initials.

                The government estimates that the defendant has had more than fifty DOS slaves
  under him.

                  Many DOS slaves were recruited from Nxivm, which is the umbrella organization
  for a number of self-help workshops created by the defendant and that have been taught at
  centers across the country and internationally since 1998. The defendant is revered within
  Nxivm and referred to as the “Vanguard.” Every week in August, the Nxivm community gathers
  for a week to celebrate the defendant’s birthday and pay tribute to him. According to a number
  of sources, including former high-ranking members of Nxivm, the defendant’s word is final
  within Nxivm and nothing of import happens within Nxivm without the defendant’s approval.
  Nxivm students are also taught that the defendant is the smartest and most ethical man in the
  world. He frequently cited having earned three degrees from Rensselaer Polytechnic Institute,
  but a review of his transcript shows that he graduated with a 2.26 GPA, having failed or barely
  passed many of the upper-level math and science classes he bragged about taking.




                                                  2
Case
  Case
    Case
     1:18-cr-00204-NGG-VMS
       1:18-cr-00204-NGG
         1:18-cr-00204-NGGDocument
                            Document
                             Document
                                   44-1
                                     4202-1
                                        Filed
                                         FiledFiled
                                              03/26/18
                                               06/08/18
                                                    11/19/18
                                                         Page
                                                          PagePage
                                                              33ofof88
                                                                     16
                                                                      PageID
                                                                       PageID
                                                                        of 22 PageID
                                                                              #:#:28
                                                                                   271 #:
                                      1522


                  Nxivm maintains features of a pyramid scheme, as courses cost thousands of
  dollars each and participants are encouraged to continue to pay for additional classes and to
  recruit others to take classes in order to rise within the ranks of Nxivm. Different ranks are
  marked by different color sashes, and students must reach certain ranks in order to begin
  receiving salaries or commissions. Members of Nxivm are taught that they can get rich by
  advancing in Nxivm, but in reality only a small percentage of Nxians make significant income
  and a much larger percentage find themselves in significant debt to the organization. The
  defendant had previously been investigated by law enforcement for operating a pyramid scheme
  called “Consumers’ Buyline, Inc.” As part of a consent order entered into in 1996 by the
  defendant and the New York State Attorney General’s Office, the defendant was prohibited from
  operating a multilevel-marketing scheme in New York again.

         B.      History of Sexual Assault and Other Abuse of Girls and Women

                   The defendant has a decades’ long history of abusing women and girls.
  According to confidential sources, the defendant had repeated sexual encounters with multiple
  teenage girls in the mid-to-late 1980s and early 1990s. In one instance, the defendant met a
  fifteen-year-old girl while he was in his 20s and had repeated sexual contact with her. In another
  instance, the defendant met a twelve-year-old girl whose mother worked for the defendant and
  began tutoring her. Shortly thereafter, the defendant began having regular sexual intercourse
  with her, including at his home where he lived with multiple adult sexual partners. One of those
  partners hired the girl to walk her dog, giving the defendant daily access to the girl. The
  defendant told one of the DOS slaves he had sex with that he believed the age of consent was too
  rigid and that it should be lowered to when a child’s parent says the child is capable of consent.

                 Furthermore, the defendant directed the abuse of Nxivm members who had
  committed so-called “ethical breaches.” In one instance, the defendant ordered the long-term
  confinement of a Nxivm member who was approximately in her early-20s to heal an “ethical
  breach” because she had developed romantic feelings for someone other than him.1 During her
  approximately 18-month confinement, with limited exceptions, the woman had extremely limited
  contact with her family or other members of the community and she received limited medical
  attention. Her period of confinement was repeatedly extended for other supposed ethical
  breaches, including, in one instance, because she cut her hair. The woman felt she could not
  leave because of the repercussions on her family and also because she was illegally in the United
  States and the defendant and other members of Nxivm had helped her illegally enter.

                 The defendant has also physically assaulted at least two intimate partners and in
  2012, under the guise of mentorship, he encouraged a woman to run headfirst into a tree and to
  drink from a puddle. He also co-founded a movement called “Society of Protectors,” which, in

         1
                 The defendant claimed that her ethical breach was stealing money, but the
  purported theft (of money that was later returned) happened significantly before the confinement.




                                                  3
Case
  Case
    Case
     1:18-cr-00204-NGG-VMS
       1:18-cr-00204-NGG
         1:18-cr-00204-NGGDocument
                            Document
                             Document
                                   44-1
                                     4202-1
                                        Filed
                                         FiledFiled
                                              03/26/18
                                               06/08/18
                                                    11/19/18
                                                         Page
                                                          PagePage
                                                              44ofof88
                                                                     17
                                                                      PageID
                                                                       PageID
                                                                        of 22 PageID
                                                                              #:#:29
                                                                                   272 #:
                                      1523


  part, relied on humiliating women in order to eradicate weaknesses the defendant taught were
  common in women. For example, women attending the classes were forced to wear fake cow
  udders over their breasts while people called them derogatory names. Moreover, at least one
  DOS master who was directly under the defendant told her slaves that her own master, i.e., the
  defendant, would put her in a cage to punish her.

                  The defendant has also posed disturbing hypotheticals as part of the Nxivm
  curriculum, challenging whether incest and rape are actually wrong. He told one DOS slave that
  incest is not wrong if the “victim” is sexually aroused by the experience, and he questioned
  whether gang rape is bad if the person being raped has an orgasm.

         C.     Defendant’s Foreign Ties and Access to Cash

                  For most of his life the defendant has lived outside Albany, New York, where
  Nxivm is headquartered. Many members of Nxivm live in the same area. Shortly after the
  government began interviewing witnesses and victims in November 2017, the defendant flew to
  Mexico. For over a month and a half, since the arrest warrant in this case was issued, the
  government has actively worked with Mexican immigration officials to locate the defendant.
  Finding the defendant was difficult because the defendant purposely concealed his location,
  began using end-to-end encrypted email and stopped using his phone. Ultimately, the defendant
  was found to be staying at a luxury villa near Puerto Vallarta, Mexico with several women. The
  villa was in a gated community where some villas cost over $10,000 U.S.C. a week to rent. The
  defendant was uncooperative when immigration authorities arrived and after he was taken into
  custody, the women chased the car in which the defendant was being transported in their own car
  at high speed.

                   The defendant pretends to be a renunciate. In reality, however, he has spent his
  life profiting from his pyramid schemes and has otherwise received financial backing from
  independently wealthy women. The defendant is currently financially backed by Clare
  Bronfman, an heiress to the Seagram’s liquor fortune. She has financed the defendant repeatedly
  over the years including providing him with millions of dollars and paying for private air travel
  costing up to approximately $65,000 a flight. She has also paid for numerous lawyers to bring
  suits against Nxivm critics. Bronfman also owns a private island in Fiji, which the defendant has
  visited, and both Bronfman and the defendant have contacts all around the world.

                  The defendant does not keep any money in his name and has no driver’s license.
  He makes purchases using a credit card in one of his dead lover’s names. In the past year and a
  half, the defendant and the mother of his child have accessed hundreds of thousands of dollars
  from a bank account in the same dead lover’s name, which contains over $8 million dollars.




                                                 4
Case
  Case
    Case
     1:18-cr-00204-NGG-VMS
       1:18-cr-00204-NGG
         1:18-cr-00204-NGGDocument
                            Document
                             Document
                                   44-1
                                     4202-1
                                        Filed
                                         FiledFiled
                                              03/26/18
                                               06/08/18
                                                    11/19/18
                                                         Page
                                                          PagePage
                                                              55ofof88
                                                                     18
                                                                      PageID
                                                                       PageID
                                                                        of 22 PageID
                                                                              #:#:30
                                                                                   273 #:
                                      1524




         D.      Past Obstruction

                  According to multiple confidential sources, in connection with a civil action
  brought in the District of New Jersey against cult critic Rick Ross and others that was dismissed
  this year, the defendant directed several members of Nxivm to edit video recordings of Nxivm
  classes that Nxivm had been ordered to produce in discovery. The edits removed portions of the
  classes that the defendant thought would be damaging to Nxivm’s case.

                 In addition, since defecting, several DOS victims have received “cease and desist”
  letters from a Mexican attorney. As set forth in the complaint, the defendant was involved in
  sending those letters.

  II.    Legal Standard

                Under the Bail Reform Act, Title 18, United States Code, Sections 3141, et seq.
  (the “Act”), federal courts “shall” order a defendant’s detention pending trial upon a
  determination that “no condition or combination of conditions would reasonably assure the
  appearance of the person as required and the safety of any other person and the community[.]”
  18 U.S.C. § 3142(e). A finding of risk of dangerousness must be supported by clear and
  convincing evidence and a finding of risk of flight must be supported by a preponderance of the
  evidence. See United States v. Chimurenga, 760 F.2d 400, 405 (2d Cir. 1985).

                Whether detention is sought on the basis of flight or dangerousness, the Bail
  Reform Act lists four factors to be considered in the detention analysis:

                 (1)      “the nature and circumstances of the offense
                          charged. . .”;

                 (2)      “the weight of the evidence against the person”;

                 (3)      “the history and characteristics of the person, including . . .
                         the person’s character, . . . past conduct, . . . [and] criminal
                         history, and record concerning appearance at court
                         proceedings”; and

                 (4)      “the nature and seriousness of the danger to any person or
                         the community that would be posed by the person's
                         release.”

  18 U.S.C. § 3142(g).




                                                    5
Case
  Case
    Case
     1:18-cr-00204-NGG-VMS
       1:18-cr-00204-NGG
         1:18-cr-00204-NGGDocument
                            Document
                             Document
                                   44-1
                                     4202-1
                                        Filed
                                         FiledFiled
                                              03/26/18
                                               06/08/18
                                                    11/19/18
                                                         Page
                                                          PagePage
                                                              66ofof88
                                                                     19
                                                                      PageID
                                                                       PageID
                                                                        of 22 PageID
                                                                              #:#:31
                                                                                   274 #:
                                      1525


                  The concept of “dangerousness” encompasses not only the effect of a defendant’s
  release on the safety of identifiable individuals, such as victims and witnesses, but also “‘the
  danger that the defendant might engage in criminal activity to the detriment of the
  community.’” United States v. Millan, 4 F.3d 1038, 1048 (2d Cir. 1993) (quoting legislative
  history). In addition – and significantly – when a finding of dangerousness is related to violent
  conduct, it need not be shown that the defendant personally engaged in violence. United States
  v. Colombo, 777 F.2d 96, 98 (2d Cir. 1985). Moreover, the Second Circuit has held that “prior
  acts of domestic violence are relevant to a determination of dangerousness” because a
  “willingness to strike loved ones offers probative evidence of tendency to violence and
  dangerousness towards others.” United States v. Mercedes, 354 F.3d 433, 4337-38 (2d Cir.
  2001).

                 The government is entitled to proceed by proffer in detention hearings. United
  States v. LaFontaine, 210 F.3d 125, 130-31 (2d Cir. 2000).

  III.   Argument

                  The nature of the charges outlined in the complaint demonstrates that the
  defendant poses a significant risk of flight and danger to the community. The defendant is
  charged with sex trafficking and conspiracy to commit forced labor in a scheme involving over
  fifty female slaves he directed others to recruit on his behalf. He is charged with trafficking
  these women through coercion and manipulation, tactics that he has used before.

                 After law enforcement began interviewing witnesses about the defendant’s
  criminal conduct, he fled to Mexico where he was apprehended only after a month-and-a-half of
  active searching. The defendant began using encrypted email and stopped using the phone that
  had been known to law enforcement shortly after the government began interviewing witnesses.
  The defendant faces a mandatory minimum sentence of 15 years’ imprisonment and an
  approximate Guidelines range of at least 188 to 235 months’ imprisonment on the sex trafficking
  charge alone. The Second Circuit has held that the possibility of a severe sentence is an
  important factor in assessing flight risk. See United States v. Jackson, 823 F.2d 4, 7 (2d Cir.
  1987); United States v. Cisneros, 328 F.3d 610, 618 (10th Cir. 2003) (defendant was a flight risk
  because her knowledge of the seriousness of the charges against her gave her a strong incentive
  to abscond); United States v. Townsend, 897 F.2d 989, 995 (9th Cir. 1990) (“Facing the much
  graver penalties possible under the present indictment, the defendants have an even greater
  incentive to consider flight.”). The defendant also does not keep assets in his name and, through
  his connections and followers, has access to millions of dollars and a private island.

                  Moreover, the risk of flight and dangerousness is further supported by every one
  of the Bail Reform Act factors. First, the defendant is charged with very serious crimes that
  involve sex trafficking of vulnerable women through coercion and manipulation, tactics the
  defendant has mastered over decades.




                                                  6
Case
  Case
    Case
     1:18-cr-00204-NGG-VMS
       1:18-cr-00204-NGG
         1:18-cr-00204-NGGDocument
                            Document
                             Document
                                   44-1
                                     4202-1
                                        Filed
                                         FiledFiled
                                              03/26/18
                                               06/08/18
                                                    11/19/18
                                                         Page
                                                          PagePage
                                                              77ofof88
                                                                     20
                                                                      PageID
                                                                       PageID
                                                                        of 22 PageID
                                                                              #:#:32
                                                                                   275 #:
                                      1526


                 Second, the evidence against the defendant is exceedingly strong. The
  government has spoken to more than a dozen women who have been victimized by the
  defendant, as well as many other witnesses. Their statements have been corroborated, including
  by the defendant’s own emails and electronic communications.

                  Third, the defendant’s personal characteristics demonstrate that he is someone
  who is both a risk of flight and a danger to the community. As described above, he has spent
  decades pretending to be a renunicate while scamming people out of money and living a secret
  life of luxury. He has also previously directed others to falsify records to be used in a civil
  lawsuit and sent “cease and desist” letters to witnesses, actions which evince a willingness to
  obstruct justice.

                  With respect to the danger he poses (as relevant to both the third and fourth
  factors of the Bail Reform Act), the allegations in the complaint speak for themselves, and are
  the culmination of decades of abusing women and girls through manipulation and coercion and,
  at times, physical violence. The extent of his brazenness is demonstrated by the fact that he
  identified his adherents as “slaves” and had them branded with his initials. If released, the
  defendant poses a risk to numerous women, including many DOS slaves who still believe they
  are under his control. There is a very real concern that the defendant may attempt—either
  directly or indirectly through his slaves—to intimidate possible witnesses against him into
  silence.

                                          CONCLUSION

                 For the reasons set forth above, the government intends to request that the
  defendant be removed in custody to the Eastern District of New York when he appears for
  arraignment in the Northern District of Texas tomorrow. In the event that bail proceedings take
  place before this Court, the government will seek a permanent order of detention. The
  government submits that the defendant poses a danger to the community and a risk of flight.
  There is no condition or combination of conditions that will assure the safety of the community,




                                                  7
Case
  Case
    Case
     1:18-cr-00204-NGG-VMS
       1:18-cr-00204-NGG
         1:18-cr-00204-NGGDocument
                            Document
                             Document
                                   44-1
                                     4202-1
                                        Filed
                                         FiledFiled
                                              03/26/18
                                               06/08/18
                                                    11/19/18
                                                         Page
                                                          PagePage
                                                              88ofof88
                                                                     21
                                                                      PageID
                                                                       PageID
                                                                        of 22 PageID
                                                                              #:#:33
                                                                                   276 #:
                                      1527


  the defendant’s return to court, or his compliance with the Court’s directives. Accordingly, the
  government requests that the defendant be permanently detained pending trial.



                                                      Respectfully submitted,

                                                      RICHARD P. DONOGHUE
                                                      United States Attorney

                                               By:    /s/
                                                      Moira Kim Penza
                                                      Tanya Hajjar
                                                      Assistant U.S. Attorneys
                                                      (718) 254-6454 (Penza)

  cc:    Defense Counsel




                                                  8
Case
  Case
     1:18-cr-00204-NGG-VMS
       1:18-cr-00204-NGG Document
                           Document
                                  44-2
                                     202-1
                                        FiledFiled
                                              06/08/18
                                                   11/19/18
                                                         PagePage
                                                              1 of 1
                                                                   22PageID
                                                                      of 22 PageID
                                                                             #: 277 #:
                                     1528
